NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



ADAM SOUSA, DOC #Y12766,                )
                                        )
             Appellant,                 )
                                        )
v.                                      )
                                        )      Case No. 2D18-3099
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Adam Sousa, pro se.




PER CURIAM.


             Affirmed.



LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.